DETAILED ACTION
Examiner acknowledges receipt of the reply filed 5/23/2022, in response to the non-final office action mailed 11/22/2021.
Claims 1-14 and 20-22 are pending.  Claims 9-14 remain withdrawn from further consideration for the reasons made of record. Claims 15-19 have been cancelled.  Claims 20-22 are newly added.
Claims 1-8 and 20-22 are being examined on the merits in this office action.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Examiner Comment
After several rounds of prosecution in this case, it appears that applicants disagree with the examiner’s findings and that the disagreement is based on a point of law. In light of this, applicants are reminded of their right to appeal the examiner’s rejections to the Board of Appeals and Interferences.

Claim Objections- withdrawn
The objection of claim 15 is withdrawn in view of the amendment filed 5/23/2022.



Claim Rejections - 35 USC § 112- withdrawn
The rejection of 15-19 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, is withdrawn in view of the amendment filed 5/23/2022.

Response to Arguments
Applicant's arguments filed 5/23/2022 have been fully considered with respect to the following rejections but they are not persuasive. 
A new objection and rejection is necessitated by the amendment filed 5/23/2022.
An action on the merits is presented herein.

Please note, the specification has not been checked to the extent necessary to determine the presence of all possible error.  Applicant's cooperation is required in correcting any errors of which applicant may become aware in the specification.  MPEP § 608.01.

Claim Objections- New objection
Claims 1-8 and 20-22 are objected to because of the following informalities:  
The OXM structure and peptides sequences are pixelated/fuzzy.  The claims should be amended to recite compounds and sequences that have better clarity.  For example compare claim 1 vs. new claims 20-22 which recite compounds that are more clear/better quality.


Claim 20 should be amended to recite “process comprising reacting 

    PNG
    media_image1.png
    485
    449
    media_image1.png
    Greyscale
”.  The recitation of MAL-FMS-NHS and MAL-Fmoc-NHS twice within lines 3-6 of the claim is unnecessary and redundant.  Claim 20 further requires a period “.” at the end of the claim. 
Claims 21 and 22 are objected to for the same reasons as claim 20 with regard to MAL-FMS-NHS and MAL-Fmoc-NHS.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 20-22 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  This is a new rejection necessitated by the amendment filed 5/23/2022.
New claims 20-22 depend from claim 7.  Claim 7 is drawn to a method of inducing glucose tolerance, inducing glycemic control, increasing insulin sensitivity, or reducing insulin resistance in a subject comprising administering a claimed OXM conjugate wherein said PEG polymer is PEG30, PEG40, or PEG60 and PEG is attached at the N-terminus, Lys12, or Lys30.
New claims 20-22 are product by process which recite methods of preparing the PEG-OXM conjugates that are recited in claim 7.  Dependent claims 20-22 do not alter the active method step of administering the PEG-OXM conjugate to a subject in need of treatment of inducing glucose tolerance, inducing glycemic control, increasing insulin sensitivity, or reducing insulin resistance.
Claims 20-22 are deemed to not further limit the scope of claim 7.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Examiner expressly cautions Applicant from introducing new independent claims that would warrant a new restriction and/or claims that were not subject to the original restriction requirement mailed 12/18/2021.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 1-8 and 20-22 remain/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Fima et al. (U.S. 2014/0349922- earliest effective filing date June 2, 2011, previously cited).  This application is the PGPUB of copending Application No. 14/123,106 cited in the ODP rejection herein.  This rejection is maintained from the office action mailed 11/22/2021, but has been amended to reflect claims filed 5/23/2022.
The applied reference has common inventors and assignee with the instant application. Based upon the earlier effective U.S. filing date of the reference, it constitutes prior art under pre-AIA  35 U.S.C. 102(e). This rejection under pre-AIA  35 U.S.C. 102(e) might be overcome either by a showing under 37 CFR 1.132 that any invention disclosed but not claimed in the reference was derived from the inventor or joint inventors (i.e., the inventive entity) of this application and is thus not the invention “by another,” or if the same invention is not being claimed, by an appropriate showing under 37 CFR 1.131(a).
	Fima et al. teach pegylated and reverse pegylated GLP-1/glucagon receptor agonists (abstract).  Fima et al. teach a composition consisting of an oxyntomodulin (Oxm), a polyethylene glycol polymer (PEG polymer) and 9-fluorenylmethoxycarbonyl (Fmoc) or 2-sulfo-9-fluorenylmethoxycarbonyl (FMS), PEG-Fmoc-OXM and PEG-FMS-OXM, respectively (claim 1, paras. [0199]-[0200]).  The OXM consists of amino acid sequence of SEQ ID NO: 1 (claim 3).  SEQ ID NO: 1 of Fima et al. has 100% identity with instant SEQ ID NO:1.  The PEG polymer of Fima et al. is attached to either the amino terminus (the first amino acid of SEQ ID NO: 1 is His) or a lysine residue (positions 12 and 30) of OXM via Fmoc or FMS.  Per claim 4, the PEG polymer has a sulfhydryl moiety.  Example 1 of Fima et al. teach synthesis of the claimed conjugates.  Examiner notes that the PEG-Fmoc-OXM and PEG-FMS-OXM disclosed and taught in Fima et al. are the same compounds of instant claims 1-8.  With respect to the instant structures of claims 1-8, wherein R2 is SO3H the compound is FMS, and wherein R2 is hydrogen the compound is Fmoc. See Fima et al. at para. [0186]-[0213] for method of synthesis of PEG-Fmoc-OXM and PEG-FMS-OXM.  The reference explicitly teaches that the PEG polymer is PEG30, PEG40, or PEG60 (e.g., claims 5, 11, 16, 21, 26, 31, 33; Figs. 2-7, 10-13; paras. [0205]-[0211]; examples 1-7).
	Regarding claim 1, Fima et al. teach a method of improving the biological activity and blood area under the curve (AUC) of oxyntomodulin comprising administering the reversibly pegylated OXM conjugates to a subject (e.g., paras. [0044]-[0047], [0139]-[0141]; Ex. 2, claim 17).  Para. [0047] explicitly teaches PEG is attached to the amino terminus or lysine residues of OXM via Fmoc or FMS.  Para. [0140] indicates the OXM can be administered to patients with chronic illnesses.  Treatment can be assessed by AUC measurement of the OXM.  The peg polymer is PEG30, PEG40 or PEG60.  See, e.g., claims 5, 11, 16, 21, 26, 31, 33; Figs. 2-7, 10-13; paras. [0205]-[0211]; examples 1-7.  Regarding claim 2, Fima et al. teach a method for reducing a dosing frequency of oxyntomodulin comprising administering the reversibly pegylated OXM conjugates to a subject (e.g., paras. [0015], [0047], [0139]-[0141], [0206]-[0208]; Ex. 5, claim 22).  The peg polymer is PEG30, PEG40 or PEG60.  See, e.g., claims 5, 11, 16, 21, 26, 31, 33; Figs. 2-7, 10-13; paras. [0205]-[0211]; examples 1-7.  Regarding claim 3, Fima et al. teach a method for extending the biological half-life of OXM in a subject in need of treatment therewith comprising administering the reversibly pegylated OXM conjugates to a subject (e.g., paras. [0007], [0012]-[0013], [0041]-[0042], [0074], [0140], [0219]-[0220]; Ex. 2, 5-7; claim 7).  OXM connected to PEG via Fmoc or FMS comprises extended circulation half-life (para. [0074]). The peg polymer is PEG30, PEG40 or PEG60.  See, e.g., claims 5, 11, 16, 21, 26, 31, 33; Figs. 2-7, 10-13; paras. [0205]-[0211]; examples 1-7.  Regarding claims 4 and 6, the reverse pegylated oxyntomodulin chemically hydrolyzes the Fmoc or FMS linker and releases free OXM upon exposure to blood or plasma (e.g., paras. [0037], [0038]).  Regarding claim 5, the released OXM retains GLP-1 and glucagon receptor binding activity (e.g., paras. [0037], [0056], [0223]).  Regarding claim 7, Fima et al. teach a method of inducing glucose tolerance, inducing glycemic control, increasing insulin sensitivity, and reducing insulin resistance comprising administering the reversibly pegylated OXM conjugates to a subject (e.g., paras. [0010], [0011], [0016], [0056], [0059], [0060], [0065], [0083]-[0085], [0205], Ex. 4-7; claims 12-16, 32-39; Figs. 4 and 8-12).  The peg polymer is PEG30, PEG40 or PEG60.  See, e.g., claims 5, 11, 16, 21, 26, 31, 33; Figs. 2-7, 10-13; paras. [0205]-[0211]; examples 1-7.  Regarding claim 8, Fima et al. teach a method of improving cholesterol levels comprising administering the reversibly pegylated OXM conjugates to a subject (e.g., paras. [0056], [0086], Ex. 6; Fig. 9).   The peg polymer is PEG30, PEG40 or PEG60.  See, e.g., claims 5, 11, 16, 21, 26, 31, 33; Figs. 2-7, 10-13; paras. [0205]-[0211]; examples 1-7.  
Regarding claims 20-22, Fima et al. teach that a reversible PEG can be attached at the N-terminus or lysine of OXM (SEQ ID NO:1) via 9-fluorenylmethoxycarbonyl (Fmoc) or 2-sulfo-9-fluorenylmethoxycarbonyl (FMS) using a solid phase resin. Per SEQ ID NO:1, lysine residues are located as positions 12 and 30.  Claims 51-53 recite a process of preparing the conjugates.  See also paras. [0047], [0069], [0186]-[0201] and Example 1. 
Claims 20-22 are product-by-process claims; claims 20-22 depend from method of treatment claim 7. M.P.E.P. § 2113 reads,  “Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.”
“Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted). 
The structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product. See, e.g., In re Garnero, 412 F.2d 276, 279, 162 USPQ 221, 223 (CCPA 1979)
The use of 35 U.S.C. §§ 102 and 103 rejections for product-by-process claims has been approved by the courts. “[T]he lack of physical description in a product-by-process claim makes determination of the patentability of the claim more difficult, since in spite of the fact that the claim may recite only process limitations, it is the patentability of the product claimed and not of the recited process steps which must be established. We are therefore of the opinion that when the prior art discloses a product which reasonably appears to be either identical with or only slightly different than a product claimed in a product-by-process claim, a rejection based alternatively on either section 102 or section 103 of the statute is eminently fair and acceptable. As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith.” In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972).
Once a product appearing to be substantially identical is found and an art rejection made, the burden shifts to the applicant to show an unobvious difference. In this case, Fima et al. teach a method of preparing a reversible PEG-OXM conjugate wherein OXM is attached at the N-terminus or lysine (positions 12 and 30) of SEQ ID NO:1 (OXM) using the recited compounds of MAl-fmoc-NHS or MAL-FMS-NHS.  Fima is deemed to anticipated claims 20-22.
	Accordingly, claims 1-8 and 20-22 are deemed to be anticipated by Fima et al.
Response to arguments
	Applicant traverses the rejection at page 26 of the reply filed 5/23/2022.  Applicant states, “Applicants confirm the conception of the present claims prior to the effective date of the Fima reference, June 2, 2011, coupled with due diligence to said date to a subsequent filing of the application” (reply at p. 26).  Applicant further requests that the rejection be held in abeyance.
	Examiner reiterates that 102(e) rejections are not held in abeyance, in accordance with MPEP guidelines.
The rejection is maintained for at least these reasons and those previously made of record.
	
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1 remains/is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bloom et al. (U.S. 2009/0298757- previously cited) in view of Shechter et al. (U.S. 2006/0171920 A1- previously cited), as evidenced by Tsuberry et al. (J. Biol. Chem. 279:38118-124 (2004)- previously cited), and Shechter et (Proceedings of the 4th International Peptide Symposium pp. 1-3 (2007); hereinafter “Shechter 2”- previously cited)).  This rejection is maintained from the office action mailed 11/22/2021, but has been amended to reflect claims filed 5/23/2022.
Examiner notes that Shechter is an author of Tsuberry et al.  Tsuberry et al. is cited as evidence of the reversible PEGylated drugs method taught in Shechter et al. (Fig. 1 of Tsuberry et al. shows a figure schematic for preparing PEG-FMS-peptide/protein conjugates).  Shechter is the author of Shechter 2.  The reference is cited as evidence of the advantages of reversible pegylation of proteins over conventional pegylation.
Bloom et al. teach oxyntomodulin analogues, conjugates and methods of use (abstract, paras. [0076], [0131], [0149]-[0165]).  Specific OXM sequences are found in Table 1.  Bloom et al. teach explicitly teach that the OXM compounds include Formula VI (SEQ ID NO:7) (e.g., para. [0036]; claims 75 and 83).  SEQ ID NO: 7 of Bloom et al. has 100% identity with instant SEQ ID NO: 1. Bloom et al. teach that the OXM peptides can have a covalently attached PEG moiety (e.g., paras. [0013], [0076], [0131], [0143]).  Bloom et al. teach a compound having the general Formula (VII) or a compound of general formula (I) to (VI) where amino acid residue 30 is Lys wherein i) Lys(30) is acyl or PEG derivatized; or ii) the compound is a variant compound wherein any amino acid from position 1 to 37 is substituted with Lys to which PEG side chain is derivatized (e.g., claim 83).  Bloom et al. explicitly teach that the polyethylene glycol (PEG) may have an average molecular weight of about 200, 500, 1000, 1500, 2000, 2500, 3000, 3500, 4000, 4500, 5000, 5500, 6000, 6500, 7000, 7500, 8000, 8500, 9000, 9500, 10,000, 10,500, 11,000, 11,500, 12,000, 12,500, 13,000, 13,500, 14,000, 14,500, 15,000, 15,500, 16,000, 16,500, 17,000, 17,500, 18,000, 18,500, 19,000, 19,500, 20,000, 25,000, 30,000, 35,000, 40,000, 50,000, 55,000, 60,000, 65,000, 70,000, 75,000, 80,000, 85,000, 90,000, 95,000, or 100,000 kDa (para. [0144]). Thus, Bloom et al. explicitly teach PEG polymers of PEG30, PEG40, and PEG60.  Pegylated compounds of the invention may provide additional advantages such as increased solubility, stability and circulating time of the polypeptide, or decreased immunogenicity (para. [0143]). The OXM analogues can be used to treat diabetes or a symptom of diabetes, or for use in the treatment or prevention of comorbidities associated with obesity or excess weight (para. [0149]).  The peptides can further be used to treat heart disease, hypertension, lipid disease, and disorders of intestinal and gastric motor activity and other aspects of gut and intestinal function, for example, water absorption and fluid handling, or pancreatic function including the endocrine pancreas, or disorders of hepato-biliary function, or prevention of cancer (para. [0152]).  The patient to be treated may have any of the following disorders, including but not limited to insulin resistance, glucose intolerance, diabetes, hypertension, atherosclerosis, congestive heart failure, dyslipidemia, hypercholesterolemia, metabolic syndrome and thromboembolic disease (para. [0154]).   Bloom et al. further teach that pharmaceutically acceptable salts include hydrochloric (HCl), acetic, and trifluoroacetic (TFA) acids (para. [0146]).
Although Bloom et al. teach OXM analogues that can be pegylated, the reference does not explicitly teach an oxyntomodulin-PEG conjugate comprising 
    PNG
    media_image2.png
    134
    345
    media_image2.png
    Greyscale
 wherein R2 is hydrogen (Fmoc) or SO3H (FMS). 
However, Shechter et al. teach reversible pegylated drugs provided by derivatization of free functional groups of the drug selected from amino, hydroxyl, mercapto, phosphate and/or carboxyl with groups sensitive to mild basic conditions such as 9-fluorenylmethoxycarbonyl (Fmoc) or 2-sulfo-9-fluorenylmethoxycarbonyl (FMS), to which group a PEG moiety is attached (abstract).  A preferred embodiment is 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
wherein R2 is H (Fmoc), or –SO3H (FMS) (paras. [0095]-[0096]).  The Y position is the drug residue.  Id.  The drugs are preferably drugs containing a free amine group, most preferably peptides and proteins of low or medium molecular weight (e.g., abstract, paras. [0094], [0127], [0181]).   Shechter et al teach that in one pathway, MAL-FMS-NHS or MAL-Fmoc-NHS is first attached to the amine component of the target peptide/protein, thus obtaining a MAL-FMS-peptide/protein or MAL-Fmoc-peptide/protein conjugate, and then substituting PEG-SH for the maleimide moiety, producing the (PEG-FMS)n-peptide/protein or (PEG-Fmoc)n-peptide/protein conjugate, respectively (para. [0102]).  In the second pathway, MAL-FMS-NHS or MAL-Fmoc-NHS is first reacted with PEG-SH, thus forming a PEG-FMS-NHS or PEG-Fmoc-NHS conjugate, and then reacting it with the amine component of the target peptide or protein resulting in the desired (PEG- FMS)n-peptide/protein or (PEG- Fmoc)n-peptide/protein conjugate, respectively. This pathway is suitable for sulfhydryl- or disulfide-containing peptides and proteins (para. [0103]).
In these pegylated drugs, the PEG moiety and the drug residue are not linked directly to each other, but rather both residues are linked to different positions of the scaffold Fmoc or FMS structure that is highly sensitive to bases and is removable under physiological conditions (e.g., para. [0181]). Thus, a prodrug is obtained that is inactive, but undergoes transformation into the active drug under the physiological conditions of the body. The prodrug has an extended circulation life but the PEG moiety is removed together with the Fmoc or FMS moiety and the drug recovers its full pharmacological potency.  Id.  Shechter et al. teach that the combination of the protein-pegylation technology with Fmoc or FMS which are removable under mild basic conditions is able to overcome major deficiencies of the protein-pegylation technology, mainly the loss of biological and pharmacological potencies of the PEG conjugates in vivo (paras. [0015]-[0017], [0181]-[0184]).  
This approach enables the desirable pharmacological features associated with pegylation to be conferred on low molecular-weight peptide and protein drugs that would otherwise have been fully or partially inactivated by this technique.  Id. The reversible PEG-protein conjugates can be inactive when administered and permit time-dependent reactivation of the inactivated pegylated protein under physiological conditions in the body.  Id.  A pharmacologically silent conjugate that is trapped in the circulatory system releases the covalently linked parent peptide or protein, with a desirable pharmacokinetic profile.  Id. The PEG moieties of the protein-PEG can be released by hydrolysis (cleavable) under physiological conditions in the body.  Id. This approach extends the life-time, bioavailability and efficacy of existing peptide drugs.  Id.
The FMS or Fmoc group can be reversibly covalently attached to a free amino group of the polypeptide/peptide drug (e.g., paras. [0025], [0083], [0125], claim 122; Fig. 1 of Tsuberry et al. schematic of method).  It is noted that the amino acid sequence of SEQ ID NO: 7 of Bloom et al. is HSQGTFTSDYSKYLDSRRAQDFVQWLMNTKRNRNNIA.  Positions 12 and 30 are lysine, which as a free amine group in the side chain.  Shechter et al. further teach pharmaceutical compositions comprising the pegylated compound and a pharmaceutically acceptable carrier (para. [0194]). Shechter et al. teach PEG polymers of 5K-40K (e.g., paras. [0003], [0025], [0128]-[0129]).  Shechter et al. teach pharmaceutical salts such as hydrochloric acid and acetic acid (para. [0149]).  
Shechter 2 states:
PEGylation of therapeutic peptides/proteins creates molecules that exhibit superior pharmacokinetic stability compared to their corresponding unmodified parent molecules. However, this approach [conventional protein pegylation] becomes unproductive if conjugates lose their biological activity upon PEGylation. This major deficiency can be overcome if PEG chains are linked to the peptide/protein drugs through a chemical bond that undergoes slow hydrolysis under physiological conditions.

Reversible Pegylation - Based on our Fmoc/FMS technology we have designed and synthesized two hetero-bifunctional agents of the structures shown in Figure 1. These agents allow the linkage of any peptide or protein containing amino function(s) through a slowly hydrolysable bond. The MAL (3-maleimidopropionic acid)-moiety of this compound allows the attachment of sulfhydryl containing polyethylene glycol (i.e. PEG40-SH, a 40 kDa branched polyethyleneglycol containing a sulfhydryl moiety). We have developed the experimental conditions to allow covalent linkage of a single PEG-chain to peptide/protein drugs through either MAL-FMS-OSu (9-hydroxymethyl-2-(amino-3-maleimidopropionate)-7-sul fofluorene N-hydroxysuccinimide;) or MAL-Fmoc-OSu.( 9-hydroxymethyl-2-(amino-3-maleimidopropionate)-fluorene-N-hydroxysuccinimide). A PEG-chain of 40 kDa (PEG40) was used exclusively. The attachment of a single PEG40-chain to any peptide and/or protein was documented two prolong the lifetime of the corresponding conjugates 7-10 times in rodents.


Shechter 2 at p. 1, right column.

The major problem of inactivating short-lived therapeutic peptide and protein drugs by conventional pegylation has been ameliorated, enabling now lifetime extension, bioavailability and efficacy of existing peptide drugs as well as those to be discovered by genomics and proteomics.

Shechter 2 at p. 3, left column. (Emphasis added).  

The U.S. Federal Circuit has explicitly stated that in order to make a prima facie case of obviousness, the suggestion and motivation to combine the references need not be explicitly stated in the text of the references. In DyStar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co., 80 USPQ2d 1641 (Fed. Cir. 2006), the Court writes, “the suggestion test is not a rigid categorical rule. The motivation need not be found in the references sought to be combined, but may be found in any number of sources, including common knowledge, the prior art as a whole, or the nature of the problem itself. In re Dembiczak, 175 F.3d 994, 999 [50 USPQ2d 1614] (Fed. Cir. 1999). As we explained in Motorola, Inc. v. Interdigital Tech. Corp., 121 F.3d 1461, 1472 [43 USPQ2d 1481] (Fed. Cir. 1997), ‘there is no requirement that the prior art contain an express suggestion to combine known elements to achieve the claimed invention. Rather, the suggestion to combine may come from the prior art, as filtered through the knowledge of one skilled in the art.’” See Dystar at 1645. “Our suggestion test is in actuality quite flexible and not only permits, but requires, consideration of common knowledge and common sense.” See Dystar at 1650. See also In re Fout, 675 F.2d 297, 301 (CCPA 1982).
In view of the combined teachings of Shechter et al. and Shechter 2, it would have been obvious to the skilled artisan to prepare an oxyntomodulin-PEG conjugate wherein PEG was attached to the oxyntomodulin via Fmoc or FMS to form a reversible/cleavable PEG conjugate. It would further have been obvious to the skilled artisan to administer the OXM-PEG conjugate to a subject in order to improve the biological activity and blood area under the curve.  The skilled artisan would have known from Bloom et al. that SEQ ID NO: 7 (100% identity with instant SEQ ID NO: 1) could be peyglated at the amine group side chain of amino acid position 12 or 30, lysine (para. [0036]; claims 75 and 83).  The skilled artisan would have known of an oxyntomodulin-PEG conjugate from Bloom et al. (e.g., including but not limited to claim 83).  The skilled artisan would have been motivated to modify the oxyntomodulin-PEG of Bloom with a reversible-PEG moiety of Shechter et al. because Shechter 2 taught advantages of a reversible PEG moiety over conventional peptide-PEG conjugates, e.g., the loss of biological and pharmacological potencies of the peptide-PEG conjugates in vivo.  Shechter et al. and Shechter 2 specifically recognized a need to improve peptide/protein-PEG conjugates through the use of a reversible/cleavable PEG conjugate.  The reversible PEG-protein conjugates could be inactive when administered and permit time-dependent reactivation of the inactivated pegylated protein under physiological conditions in the body.  The PEG moieties of the protein-PEG could be released by hydrolysis (cleavable) under physiological conditions in a subject.  Shechter et al. teach PEG polymers of 5K-40K (e.g., paras. [0003], [0025], [0128]-[0129]).  
The skilled artisan would have had a reasonable expectation of success in preparing a reversible OXM-PEG conjugate because Shechter et al. taught the reversible PEG moiety components and methods of preparing the conjugates.  Shechter et al. specifically taught: 

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
In this formula, Y is oxyntomodulin of Bloom et al.  Shechter et al. taught that preferred cleavable linkers include MAL-Fmoc- and MAL-FMS (e.g., [0099]-[0103]).  The PEG moiety could be PEG40 (e.g., Shechter et al. at paras. [0164], Ex. 13, 15).  See also Bloom at (para. [0144]).
Accordingly, claim 1 is rendered obvious in view of the teachings of the cited references.  


Response to Arguments
Applicant traversed the 103 rejections of claims 1-8 and 15-19 on pp. 27-29 of the reply filed 5/23/2022.
Applicant asserts that “[n]owhere in the disclosure of Shechter 2 is the reversible pegylation of oxyntomodulin taught of suggested.  The vague and broad statements referencing the use of reverse pegylation in “peptides and proteins”, which are unsupported by actual data or results, would not lead one of skill in the art to arrive at the inventive and presently claimed subject matter” (reply at pp. 27-28).  
Applicant further states that Bloom, referencing paragraph [0018], “refers to many polymers”.  Applicant states that Bloom does not suggest “picking PEG from the many polymers from paragraph [0018]” to make a combination of the claimed OXM analogues and polymers with a reasonable expectation of success (p. 28).  Applicant further refers to other polymers including polyvinyl alcohol, hyaluronic acid, polyesters, polyamides, etc. (reply at p. 28).  Applicant asserts Examiner used hindsight reasoning to select the claimed OXM and PEG (p. 28).  Applicant further states, with regard to paragraph [0018] of Bloom et al., that “Bloom requires that “[T]he OXM can be conjugated by being attached to the group (for example via a covalent or ionic bond)” (emphasis added consistent with excerpt from reply filed 5/23/2022 at p. 28).
Examiner expressly notes that this part of applicant’s arguments is nonsensical. Applicant is either looking at the wrong section of Bloom et al. or a completely different reference.
Paragraph [0018] of Bloom et al. states:
[0018] the compound optionally further including an extension moiety attached to the amino acid at position 37, the optional extension moiety comprising one or more amino acids;

Polymers such as hyaluronic acid, polyesters, and polyamides are not mentioned anywhere at all in Bloom et al.  This part of applicant’s arguments is irrelevant to the instant claims.  
Applicant asserts that the skilled artisan would not have been motivated to combine Bloom in view of Shechter as evidenced by Tsuberry and Shechter to include additional groups between PEG and OXM in view of the teachings of Bloom (reply at p. 29).  Applicant alleges that there is no reason for the skilled artisan to have been motivated to add PEG as the polymer to an OXM of SEQ ID NO:1 due to the “many analogs and various modifications with no specific advantages shown for an OXM or many polymers.  Id.  Applicant asserts the skilled artisan would not have been motivated to include an additional succinimidyl moiety in the conjugate with a reasonable expectation of success to arrive at an OXM conjugate with maintained or improved properties.  Id.
Examiner has considered Applicants’ arguments but is not persuaded.
Applicant maintains arguments that are piecemeal arguments on the cited references.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
It is acknowledged that the prior art as a whole must suggest the desirability of the invention, but a finding that the prior art as a whole suggests the desirability of a particular combination need not be supported by a finding that the prior art suggest that the combination claimed is the preferred, or most desirable combination.  See In re Fulton, 391 F.3d 1195, 73 USPQ2d 1411 (2004).  
Applicant has minimized the teachings of Bloom et al. to para. [0018].  Applicant’s statements regarding the teachings of para. [0018] of Bloom et al are wholly misplaced.  All of Applicant’s arguments regarding polymers, covalent vs ionic bonds, etc. have no actual basis in the factual teachings of para. [0018] of Bloom et al.

To be clear, this is the entirety of para. [0018] of Bloom et al.:
 [0018] the compound optionally further including an extension moiety attached to the amino acid at position 37, the optional extension moiety comprising one or more amino acids;

Examiner reminds applicant that patents and applications are relevant as prior art for all they contain. "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
The probative value of Applicant’s argument about Shechter 2 teaching covalent linking of Fmoc or FMS moieties to the amino acid sides of peptides or proteins is questionable when OXM of SEQ ID NO:1, as taught by Bloom et al. is a peptide that is 37 amino acids in length.  Contrary to Applicant’s assertions,  Shechter 2 does not need to explicitly teach reversible pegylation of OXM.  As clearly stated by Examiner in the rejection: Shechter is the author of Shechter 2.  The reference is cited as evidence of the advantages of reversible pegylation of proteins over conventional pegylation.  Moreover the references Shechter et al., as Tsuberry et al., and Shechter 2 teach the methods and advantages of reversible pegylation.
Bloom et al. expressly taught that the OXM compounds include Formula VI (SEQ ID NO:7) (e.g., para. [0036]; claims 75 and 83).  SEQ ID NO: 7 of Bloom et al. has 100% identity with instant SEQ ID NO: 1. Bloom et al. teach that the OXM peptides can have a covalently attached PEG moiety (e.g., paras. [0013], [0076], [0131], [0143]).  Bloom et al. teach a compound having the general Formula (VII) or a compound of general formula (I) to (VI) where amino acid residue 30 is Lys wherein i) Lys(30) is acyl or PEG derivatised; or ii) the compound is a variant compound wherein any amino acid from position 1 to 37 is substituted with Lys to which an acyl or PEG side chain is derivatised (e.g., claim 83).  
Bloom et al. taught that the OXM analogues can be used to treat diabetes or a symptom of diabetes, or for use in the treatment or prevention of comorbidities associated with obesity or excess weight (para. [0149]).  The peptides can further be used to treat heart disease, hypertension, lipid disease, and disorders of intestinal and gastric motor activity and other aspects of gut and intestinal function, for example, water absorption and fluid handling, or pancreatic function including the endocrine pancreas, or disorders of hepato-biliary function, or prevention of cancer (para. [0152]).  The patient to be treated may have any of the following disorders, including but not limited to insulin resistance, glucose intolerance, diabetes, hypertension, atherosclerosis, congestive heart failure, dyslipidemia, hypercholesterolemia, metabolic syndrome and thromboembolic disease (para. [0154]).  
Shechter et al. and Shechter 2 specifically recognized a need to improve on the peptide/protein-PEG conjugates of the prior art through the use of a reversible/cleavable PEG conjugate.  Moreover, Shechter et al. specifically taught that such improved peptide/protein-PEG conjugates comprising the cleavable linker would yield proteins/peptides with improved pharmacokinetic profiles, and extend the life-time, bioavailability and efficacy of existing peptide drugs in circulation.  The references further taught PEG attachment at free amino groups in the peptide.  Bloom et al taught PEG attachment at lysine side chains (e.g., claim 83).
Therefore, the skilled artisan would have, in fact, had a reasonable expectation of success and expected such results as explicitly taught by Bloom et al., Shechter et al, and Shechter 2.  
It is within the consideration of common knowledge and common sense of the skilled artisan to improve on what is known in the art.  Bloom expressly taught OXM-PEG conjugates used for the same purposes of the instant method claims.  Shechter et al. taught that preferred cleavable linkers include MAL-Fmoc- and MAL-FMS (e.g., [0099]-[0103]).  The references further taught methods of preparing the reversible PEG conjugates as well as advantages over traditional PEG conjugates (non-reversible).  Shechter 2 states that a strategy of reversible pegylation has been applied to several peptide and protein drugs, all of which undergo inactivation by conventional pegylation (p. 2).  The Fmoc/FMS technology designed and synthesized two hetero-bifunctional agents of the structures shown in Figure 1. These agents allow the linkage of any peptide or protein containing amino function(s) through a slowly hydrolysable bond.  Thus, prior art specifically teaches reversible PEG moiety that is advantageous over conventional peg conjugates; e.g. the OXM-peg conjugates taught by Bloom et al.
The rejection is maintained for at least these reasons and those previously made of art.

Claim 2 remains/is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bloom et al. (U.S. 2009/0298757- previously cited), in view of Shechter et al. (U.S. 2006/0171920 A1- previously cited), as evidenced by Tsuberry et al. (J. Biol. Chem. 279:38118-124 (2004)- previously cited) and Shechter et (Proceedings of the 4th International Peptide Symposium pp. 1-3 (2007)-; hereinafter “Shechter 2”- previously cited)).  This rejection is maintained from the office action mailed 11/22/2021, but has been amended to reflect claims filed 5/23/2022.
The teachings of Bloom et al., Shechter et al., Tsuberry et al., and Shechter 2 are set forth above.  
It would have been obvious to the skilled artisan to administer an OXM-FMS-PEG or OXM-Fmoc-PEG comprising SEQ ID NO: 1 to a subject in order to reduce the dosing frequency of OXM, as compared to unmodified OXM. The skilled artisan would have been motivated to do so because Shechter et al. explicitly taught that the reversible PEG moieties could lead to less frequent dosing (para. [0177]). Bloom et al. teach PEG polymers of PEG30, PEG40, and PEG60 (para. [0144]). Shechter et al. teach PEG polymers of 5K-40K (e.g., paras. [0003], [0025], [0128]-[0129]). Shechter et al. and Shechter 2 specifically recognized a need to improve peptide/protein-PEG conjugates through the use of a reversible/cleavable PEG conjugate.  The reversible PEG-protein conjugates could be inactive when administered and permit time-dependent reactivation of the inactivated pegylated protein under physiological conditions in the body.  The PEG moieties of the protein-PEG could be released by hydrolysis (cleavable) under physiological conditions in a subject.  The skilled artisan would have had a reasonable expectation of success in preparing and administering the reversible OXM-PEG conjugates because Shechter et al. and Shechter 2 taught the reversible PEG moiety components and methods of preparing the protein-PEG conjugates.  The references further taught methods of administering the pegylated peptides and proteins. 
The U.S. Federal Circuit has explicitly stated that in order to make a prima facie case of obviousness, the suggestion and motivation to combine the references need not be explicitly stated in the text of the references. In DyStar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co., 80 USPQ2d 1641 (Fed. Cir. 2006), the Court writes, “the suggestion test is not a rigid categorical rule. The motivation need not be found in the references sought to be combined, but may be found in any number of sources, including common knowledge, the prior art as a whole, or the nature of the problem itself. In re Dembiczak, 175 F.3d 994, 999 [50 USPQ2d 1614] (Fed. Cir. 1999). As we explained in Motorola, Inc. v. Interdigital Tech. Corp., 121 F.3d 1461, 1472 [43 USPQ2d 1481] (Fed. Cir. 1997), ‘there is no requirement that the prior art contain an express suggestion to combine known elements to achieve the claimed invention. Rather, the suggestion to combine may come from the prior art, as filtered through the knowledge of one skilled in the art.’” See Dystar at 1645. “Our suggestion test is in actuality quite flexible and not only permits, but requires, consideration of common knowledge and common sense.” See Dystar at 1650. See also In re Fout, 675 F.2d 297, 301 (CCPA 1982).
Accordingly, claim 2 is rendered obvious in view of the teachings of the cited references.  Regarding claim 16, Bloom et al. teach that pharmaceutically acceptable salts include hydrochloric (HCl), acetic, and trifluoroacetic (TFA) acids (para. [0146]).  Shechter et al. teach pharmaceutical salts such as hydrochloric acid and acetic acid (para. [0149]).  
Claim 2 rendered obvious in view of the teachings of the cited references. 
Response to Arguments
Applicant traversal and arguments are set forth above. 
Examiner’s counter rebuttal arguments are also set forth and pertain to the instant rejection.
The rejection is maintained for at least these reasons and those previously made of art.

Claims 3-6 remain/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bloom et al. (U.S. 2009/0298757- previously cited), in view of Shechter et al. (U.S. 2006/0171920 A1- previously cited), as evidenced by Tsuberry et al. (J. Biol. Chem. 279:38118-124 (2004)- previously cited), and Shechter et (Proceedings of the 4th International Peptide Symposium pp. 1-3 (2007)- previously cited); hereinafter “Shechter 2”)).  This rejection is maintained from the office action mailed 11/22/2021, but has been amended to reflect claims filed 5/23/2022.
The teachings of Bloom et al., Shechter et al., Tsuberry et al., and Shechter 2 are set forth above.  
It would have been obvious to the skilled artisan to administer an OXM-FMS-PEG or OXM-Fmoc-PEG comprising SEQ ID NO: 1 to a subject in order to extend the biological half-life of OXM. The skilled artisan would have been motivated to do so because Shechter et al. explicitly taught that the reversible PEG moieties improved bioavailability, and extended circulating life of the modified peptide/protein (e.g., paras. [0013], [0177], [0182]). Bloom et al. teach PEG polymers of PEG30, PEG40, and PEG60 (para. [0144]). Shechter et al. teach PEG polymers of 5K-40K (e.g., paras. [0003], [0025], [0128]-[0129]).  Shechter et al. and Shechter 2 specifically recognized a need to improve peptide/protein-PEG conjugates through the use of a reversible/cleavable PEG conjugate.  The reversible PEG-protein conjugates could be inactive when administered and permit time-dependent reactivation of the inactivated pegylated protein under physiological conditions in the body.  The PEG moieties of the protein-PEG could be released by hydrolysis (cleavable) under physiological conditions in a subject.  The skilled artisan would have had a reasonable expectation of success in preparing and administering the reversible OXM-PEG conjugates because Shechter et al. and Shechter 2 taught the reversible PEG moiety components and methods of preparing the protein-PEG conjugates.  The references further taught methods of administering the pegylated peptides and proteins. 
The U.S. Federal Circuit has explicitly stated that in order to make a prima facie case of obviousness, the suggestion and motivation to combine the references need not be explicitly stated in the text of the references. In DyStar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co., 80 USPQ2d 1641 (Fed. Cir. 2006), the Court writes, “the suggestion test is not a rigid categorical rule. The motivation need not be found in the references sought to be combined, but may be found in any number of sources, including common knowledge, the prior art as a whole, or the nature of the problem itself. In re Dembiczak, 175 F.3d 994, 999 [50 USPQ2d 1614] (Fed. Cir. 1999). As we explained in Motorola, Inc. v. Interdigital Tech. Corp., 121 F.3d 1461, 1472 [43 USPQ2d 1481] (Fed. Cir. 1997), ‘there is no requirement that the prior art contain an express suggestion to combine known elements to achieve the claimed invention. Rather, the suggestion to combine may come from the prior art, as filtered through the knowledge of one skilled in the art.’” See Dystar at 1645. “Our suggestion test is in actuality quite flexible and not only permits, but requires, consideration of common knowledge and common sense.” See Dystar at 1650. See also In re Fout, 675 F.2d 297, 301 (CCPA 1982).
Accordingly, claim 3 is rendered obvious in view of the teachings of the cited references.  Regarding claims 4 and 6, the reverse pegylated oxyntomodulin chemically hydrolyzes the Fmoc or FMS linker and releases free OXM upon exposure to blood or plasma (e.g., Shechter et al. at paras. [0181]-[0184]).  Regarding claim 5, the prodrug has an extended circulation life but the PEG moiety is removed together with the Fmoc or FMS moiety and the OXM recovers its full pharmacological potency.  Id. 
Claims 3-6 are rendered obvious in view of the teachings of the cited references. 
Response to Arguments
Applicant traversal and arguments are set forth above. 
Examiner’s counter rebuttal arguments are also set forth and pertain to the instant rejection.
The rejection is maintained for at least these reasons and those previously made of art.

Claims 7 and 20-22 remain/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bloom et al. (U.S. 2009/0298757- previously cited), in view of Shechter et al. (U.S. 2006/0171920 A1- previously cited), as evidenced by Tsuberry et al. (J. Biol. Chem. 279:38118-124 (2004)- previously cited), and Shechter et (Proceedings of the 4th International Peptide Symposium pp. 1-3 (2007)- previously cited); hereinafter “Shechter 2”)). This rejection is maintained from the office action mailed 11/22/2021, but has been amended to reflect claims filed 5/23/2022.
The teachings of Bloom et al., Shechter et al., Tsuberry et al., and Shechter 2 are set forth above.  
It would have been obvious to the skilled artisan to administer an OXM-FMS-PEG or OXM-Fmoc-PEG comprising SEQ ID NO: 1 to a subject in order to induce glucose tolerance, or reduce insulin resistance in a subject in need thereof. The skilled artisan would have been motivated to do so because Bloom et al. explicitly taught that the OXM could be administered to treat insulin resistance or glucose intolerance (e.g., paras. [0152]-[0154]). The skilled artisan would further have recognized the advantages of administering an OXM-FMS-PEG or OXM-Fmoc-PEG over OXM alone.  Bloom et al. teach PEG polymers of PEG30, PEG40, and PEG60 (para. [0144]). Shechter et al. teach PEG polymers of 5K-40K (e.g., paras. [0003], [0025], [0128]-[0129]).  Shechter et al. and Shechter 2 specifically recognized a need to improve peptide/protein-PEG conjugates through the use of a reversible/cleavable PEG conjugate.  The reversible PEG-protein conjugates could be inactive when administered and permit time-dependent reactivation of the inactivated pegylated protein under physiological conditions in the body.  The PEG moieties of the protein-PEG could be released by hydrolysis (cleavable) under physiological conditions in a subject.  The skilled artisan would have had a reasonable expectation of success in preparing and administering the reversible OXM-PEG conjugates because Shechter et al. and Shechter 2 taught the reversible PEG moiety components and methods of preparing the protein-PEG conjugates.  The references further taught methods of administering the pegylated peptides and proteins. 
The U.S. Federal Circuit has explicitly stated that in order to make a prima facie case of obviousness, the suggestion and motivation to combine the references need not be explicitly stated in the text of the references. In DyStar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co., 80 USPQ2d 1641 (Fed. Cir. 2006), the Court writes, “the suggestion test is not a rigid categorical rule. The motivation need not be found in the references sought to be combined, but may be found in any number of sources, including common knowledge, the prior art as a whole, or the nature of the problem itself. In re Dembiczak, 175 F.3d 994, 999 [50 USPQ2d 1614] (Fed. Cir. 1999). As we explained in Motorola, Inc. v. Interdigital Tech. Corp., 121 F.3d 1461, 1472 [43 USPQ2d 1481] (Fed. Cir. 1997), ‘there is no requirement that the prior art contain an express suggestion to combine known elements to achieve the claimed invention. Rather, the suggestion to combine may come from the prior art, as filtered through the knowledge of one skilled in the art.’” See Dystar at 1645. “Our suggestion test is in actuality quite flexible and not only permits, but requires, consideration of common knowledge and common sense.” See Dystar at 1650. See also In re Fout, 675 F.2d 297, 301 (CCPA 1982).
Accordingly, claim 7 is rendered obvious in view of the teachings of the cited references.  
Claims 20-22 are product-by-process claims; claims 20-22 depend from method of treatment claim 7. M.P.E.P. § 2113 reads,  “Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.”
“Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted). 
The structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product. See, e.g., In re Garnero, 412 F.2d 276, 279, 162 USPQ 221, 223 (CCPA 1979)
The use of 35 U.S.C. §§ 102 and 103 rejections for product-by-process claims has been approved by the courts. “[T]he lack of physical description in a product-by-process claim makes determination of the patentability of the claim more difficult, since in spite of the fact that the claim may recite only process limitations, it is the patentability of the product claimed and not of the recited process steps which must be established. We are therefore of the opinion that when the prior art discloses a product which reasonably appears to be either identical with or only slightly different than a product claimed in a product-by-process claim, a rejection based alternatively on either section 102 or section 103 of the statute is eminently fair and acceptable. As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith.” In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972).
Once a product appearing to be substantially identical is found and an art rejection made, the burden shifts to the applicant to show an unobvious difference. In this case, Bloom et al. explicitly taught an OXM of SEQ ID NO:1 and that the OXM peptides can have a PEG moiety (e.g., paras. [0013], [0076], [0131], [0143]).  Methods of preparing reversible PEG conjugates were taught by Shechter et al., Tsuberry, and Shechter 2 with the reversible PEG moiety attached to a free amino group (N-terminus) or lysine side chain (Lys12 or Lys30) yielding PEG-fmoc-OXM or PEG-FMS-OXM.  Accordingly, claims 20-22 are rendered obvious product-by-process claims by the teachings of the cited references.
Claims 7 and 20-22 are rendered obvious in view of the teachings of the cited references. 
Response to Arguments
Applicant traversal and arguments are set forth above. 
Examiner’s counter rebuttal arguments are also set forth and pertain to the instant rejection.
The rejection is maintained for at least these reasons and those previously made of art.

Claim 8 remains/is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bloom et al. (U.S. 2009/0298757- previously cited), in view of Shechter et al. (U.S. 2006/0171920 A1- previously cited), as evidenced by Tsuberry et al. (J. Biol. Chem. 279:38118-124 (2004)- previously cited), and Shechter et (Proceedings of the 4th International Peptide Symposium pp. 1-3 (2007)- cited in IDS filed 11/8/2021); hereinafter “Shechter 2”)- previously cited).  This rejection is maintained from the office action mailed 11/22/2021, but has been amended to reflect claims filed 5/23/2022.
The teachings of Bloom et al., Shechter et al., Tsuberry et al., and Shechter 2 are set forth above.  
It would have been obvious to the skilled artisan to administer an OXM-FMS-PEG or OXM-Fmoc-PEG comprising SEQ ID NO: 1 to a subject in order to improve the cholesterol levels in a subject in need thereof. The skilled artisan would have been motivated to do so because Bloom et al. explicitly taught that the OXM could be administered to treat hypercholesterolemia (e.g., paras. [0152]-[0154]).  Thus, such a patient would be in need of improving their cholesterol levels.  The skilled artisan would further have recognized the advantages of administering an OXM-FMS-PEG or OXM-Fmoc-PEG over OXM alone.  Bloom et al. teach PEG polymers of PEG30, PEG40, and PEG60 (para. [0144]). Shechter et al. teach PEG polymers of 5K-40K (e.g., paras. [0003], [0025], [0128]-[0129]). Shechter et al. and Shechter 2 specifically recognized a need to improve peptide/protein-PEG conjugates through the use of a reversible/cleavable PEG conjugate.  The reversible PEG-protein conjugates could be inactive when administered and permit time-dependent reactivation of the inactivated pegylated protein under physiological conditions in the body.  The PEG moieties of the protein-PEG could be released by hydrolysis (cleavable) under physiological conditions in a subject.  The skilled artisan would have had a reasonable expectation of success in preparing and administering the reversible OXM-PEG conjugates because Shechter et al. and Shechter 2 taught the reversible PEG moiety components and methods of preparing the protein-PEG conjugates.  The references further taught methods of administering the pegylated peptides and proteins. 
The U.S. Federal Circuit has explicitly stated that in order to make a prima facie case of obviousness, the suggestion and motivation to combine the references need not be explicitly stated in the text of the references. In DyStar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co., 80 USPQ2d 1641 (Fed. Cir. 2006), the Court writes, “the suggestion test is not a rigid categorical rule. The motivation need not be found in the references sought to be combined, but may be found in any number of sources, including common knowledge, the prior art as a whole, or the nature of the problem itself. In re Dembiczak, 175 F.3d 994, 999 [50 USPQ2d 1614] (Fed. Cir. 1999). As we explained in Motorola, Inc. v. Interdigital Tech. Corp., 121 F.3d 1461, 1472 [43 USPQ2d 1481] (Fed. Cir. 1997), ‘there is no requirement that the prior art contain an express suggestion to combine known elements to achieve the claimed invention. Rather, the suggestion to combine may come from the prior art, as filtered through the knowledge of one skilled in the art.’” See Dystar at 1645. “Our suggestion test is in actuality quite flexible and not only permits, but requires, consideration of common knowledge and common sense.” See Dystar at 1650. See also In re Fout, 675 F.2d 297, 301 (CCPA 1982).
Accordingly, claim 8 is rendered obvious in view of the teachings of the cited references.  

Response to Arguments
Applicant traversal and arguments are set forth above. 
Examiner’s counter rebuttal arguments are also set forth and pertain to the instant rejection.
The rejection is maintained for at least these reasons and those previously made of art.


Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-8 and 20-22 remain/are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 45-62 and 70-89 of copending Application No. 14/123,106 (hereinafter “the ‘106 application”) in view of Bloom et al. (U.S. 2009/0298757- previously cited).. This rejection is maintained from the office action mailed 11/22/2021, but has been amended to reflect claims filed 5/23/2022.
Instant claim 1 is drawn to a method of improving the area under the curve (AUC) of oxyntomodulin in a subject in need of treatment therewith, the method comprising administering to said subject an oxyntomodulin conjugate comprising PEG-Fmoc-OXM and PEG-FMS-OXM wherein the PEG moiety is attached as position 1 (His), 12 (Lys), or 30 (Lys) of SEQ ID NO: 1, and wherein said PEG polymer is PEG30, PEG40, or PEG60.  Where R2 is S03H the compound is FMS, and wherein R2 is hydrogen the compound is Fmoc.  Instant claim 2 is drawn to a method of reducing the dosing frequency of OXM in a subject comprising administering a claimed OXM conjugate wherein said PEG polymer is PEG30, PEG40, or PEG60.  Instant claims 3-6 are drawn to a method for extending the biological half-life of OXM in a subject comprising administering a claimed OXM conjugate wherein said PEG polymer is PEG30, PEG40, or PEG60.  Instant claim 7 is drawn to a method of inducing glucose tolerance, inducing glycemic control, increasing insulin sensitivity, or reducing insulin resistance in a subject comprising administering a claimed OXM conjugate wherein said PEG polymer is PEG30, PEG40, or PEG60.  Instant claim 8 is drawn to a method of improving the cholesterol levels in a subject comprising administering a claimed OXM conjugate wherein said PEG polymer is PEG30, PEG40, or PEG60.  Instant claims 20-22 recite product by process claims for preparing the claims PEG-OXM conjugates.
Claims 45-57 and 86 of the ‘106 application are drawn to PEG-Fmoc-OXM and PEG-FMS-OXM conjugates and pharmaceutical compositions comprising the conjugates.  Per claim 51, the PEG moiety is attached to the OXM via the N-terminal amine or a lysine residue.  Claims 58-62 of the ‘106 application are drawn a process of producing a PEG-OXM conjugate comprising MAL-Fmoc-NHS or MAL-FMS-NHS.  Claims 70-75 of the ‘106 application are drawn to a method of treating obesity, reducing food intake, or reducing body weight in a subject comprising administering PEG-Fmoc-OXM or PEG-FMS-OXM conjugate.  Claims 76-83 of the ‘106 application are drawn to a method of inducing glucose tolerance, improving glycemic control, reducing insulin resistance, or increasing insulin sensitivity in a subject comprising administering PEG-Fmoc-OXM or PEG-FMS-OXM conjugate.  Claim 84 of the ‘106 application is drawn to a method for reducing dosing frequency of OXM in a subject comprising administering PEG-Fmoc-OXM or PEG-FMS-OXM conjugate.  Claim 85 of the ‘106 application is drawn to a method for improving bioavailability of OXM in a subject comprising administering PEG-Fmoc-OXM or PEG-FMS-OXM conjugate.  Claims 87-89 of the ‘106 application recite that the OXM peptide consists SEQ ID NO: 1 or a PEG polymer that is 30, 40, or 60 kDa.  
Bloom et al. teach oxyntomodulin analogues, conjugates and methods of use (abstract, paras. [0076], [0131], [0149]-[0165]).  Specific OXM sequences are found in Table 1.  SEQ ID NO: 7 of Bloom et al. has 100% identity with instant SEQ ID NO:1.  Bloom et al. explicitly teach that the polyethylene glycol (PEG) may have an average molecular weight of about 200, 500, 1000, 1500, 2000, 2500, 3000, 3500, 4000, 4500, 5000, 5500, 6000, 6500, 7000, 7500, 8000, 8500, 9000, 9500, 10,000, 10,500, 11,000, 11,500, 12,000, 12,500, 13,000, 13,500, 14,000, 14,500, 15,000, 15,500, 16,000, 16,500, 17,000, 17,500, 18,000, 18,500, 19,000, 19,500, 20,000, 25,000, 30,000, 35,000, 40,000, 50,000, 55,000, 60,000, 65,000, 70,000, 75,000, 80,000, 85,000, 90,000, 95,000, or 100,000 kDa (para. [0144]). Thus, Bloom et al. explicitly teach PEG polymers of PEG30, PEG40, and PEG60.
It would have been obvious to the skilled artisan to include an OXM of SEQ ID NO: 7 (human OXM) in the PEG-Fmoc-OXM and PEG-FMS-OXM conjugates of the ‘106 application because the skilled artisan would have recognized that OXM of SEQ ID NO:7 of Bloom et al. was a specific sequence of OXM that could be used in the OXM-PEG conjugates.  Bloom et al. explicitly teach PEG polymers of PEG30, PEG40, and PEG60. The claims of the ‘106 application further recite methods of use for inducing glucose tolerance, improving glycemic control, reducing insulin resistance, or increasing insulin sensitivity, reducing dosing frequency of OXM, and improving bioavailability of OXM, thus rendering instant claims 2-7 obvious.  
It would have been obvious to one of ordinary skill in the art at the time the invention was made that the compositions of the ‘106 application could be used for improving the area under the curve (AUC) (per instant claim 1) because the compositions comprised PEG-Fmoc-OXM and PEG-FMS-OXM conjugates.  Furthermore, the ‘106 application disclosed, but did not claim a method of improving the AUC comprising PEG-Fmoc-OXM and PEG-FMS-OXM conjugates (e.g., paras. [0044]-[0047], [0139]-[0141]; Ex. 2, claim 17 of PGPUB 2014/0349922). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made that the compositions of the ‘106 application could be used for improving cholesterol levels in a subject (per instant claim 8) because the compositions comprised PEG-Fmoc-OXM and PEG-FMS-OXM conjugates.  Furthermore, the ‘106 application disclosed, but did not claim a method of improving cholesterol levels comprising PEG-Fmoc-OXM and PEG-FMS-OXM conjugates (e.g., paras. [0056], [0086], Ex. 6; Fig. 9 of PGPUB 2014/0349922).  
Regarding claims 20-22, the claims merely recite product by process claims.  The claims of the ‘106 preparation recite a method for preparing the PEG-OXM conjugates.  M.P.E.P. § 2113 reads,  “Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.”  “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).  Once a product appearing to be substantially identical is found and an art rejection made, the burden shifts to the applicant to show an unobvious difference.
The instant case is analogous to Sun Pharmaceutical Industries, Ltd. v. Eli Lilly and Company (Fed. Cir. July 28, 2010), where the courts ruled that obviousness-type double patenting exist between previously-disclosed, but newly-claimed utility.  Therefore, the instant claims are not patentably distinct from the issued claims.  
Accordingly, instant claims 1-8 and 20-22 are deemed to be obvious in view of claims 45-62 and 70-89 of the ‘106 application and Bloom et al.
This is a provisional nonstatutory double patenting rejection.
Response to Arguments
Applicant did not address this rejection in the reply filed 5/23/2022.  Instead, applicant requested that the rejection be held in abeyance. 
While a request may be made that objections or requirements as to form not necessary to further consideration of the claims be held in abeyance until allowable subject matter is indicated, the present is a rejection and will not be held in abeyance (see MPEP 714.02). Until a proper Terminal Disclaimer is filed and approved by the Office, the rejection is maintained.

Conclusion
No claims are allowed.
Claims 1-14 and 20-22 are pending.  Claims 9-14 remain withdrawn.  
Claims 1-8 and 20-22 are rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTINA M HELLMAN whose telephone number is (571)272-2836. The examiner can normally be reached M-F 9:00 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMES ALSTRUM-ACEVEDO can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRISTINA M HELLMAN/           Examiner, Art Unit 1654                                                                                                                                                                                             

/JULIE HA/           Primary Examiner, Art Unit 1654